Dismiss and Opinion Filed February 26, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00679-CV

                          MAURICE MURPHY, Appellant
                                     V.
                  AMY WASHINGTON A/K/A ELISA MURPHY, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-11-06133Y

                              MEMORANDUM OPINION
                           Before Justices Bridges, O’Neill, and Brown
                                   Opinion by Justice Bridges
       Despite being ordered to file his brief by December 30, 2013, then given additional time

to do so and cautioned that failure to comply would result in dismissal of the appeal, appellant

has failed to file his brief. See TEX. R. APP. P. 38.8(a)(1). Accordingly, we dismiss the appeal.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




120679F.P05                                        /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MAURICE MURPHY, Appellant                         On Appeal from the 330th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00679-CV        V.                      Trial Court Cause No. DF-11-06133Y.
                                                  Opinion delivered by Justice Bridges.
AMY WASHINGTON A/K/A ELISA                        Justices O’Neill and Brown participating.
MURPHY, Appellee

         In accordance with this Court’s opinion of this date, we DISMISS the appeal.
         We ORDER that appellee Amy Washington a/k/a Elisa Murphy recover her costs, if any,
of this appeal from appellant Maurice Murphy.


Judgment entered February 26, 2014




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE




                                            –2–